       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 1 of 10


             IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

JENNIFER A. FIDLER,      )
                         )
    Plaintiff,           )
                         )
v.                       ) Civil Action No. 1:19-cv-00179-TFM-M
                         )
THE CITY OF FAIRHOPE,    )
ALABAMA AND KARIN        )
WILSON, IN HER OFFICIAL  )
CAPACITY AS MAYOR OF THE )
CITY OF FAIRHOPE, AND    )
KARIN WILSON,            )
INDIVIDUALLY             )
                         )
    Defendants.          )

                                    ANSWER
      Defendant Karin Wilson, individually and in her official capacity as Mayor of

The City of Fairhope, answers Plaintiff’s Complaint as follows:


                                    PARTIES
      1.    Admitted.

      2.    Paragraph two purports to set forth a legal conclusion that requires no

response from Defendant Wilson.

      3.    Paragraph three purports to set forth a legal conclusion that requires no

response from Defendant Wilson.

      4.    Admitted.
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 2 of 10


                                       FACTS

      5.     Denied that Plaintiff was terminated on or about April 5, 2017.

Admitted that Plaintiff worked as Public Works Director.

      6.     Admitted that Plaintiff was employed as a horticulturist.

      7.     Denied.

      8.     Admitted.

      9.     Admitted that in late November or early December 2016, the Plaintiff

was in a meeting with Defendant Wilson when Pandora Heathcoe entered the room

to consult with Defendant Wilson. (Admitted that on or around January 11, 2017, a

meeting took place. The remaining allegations of paragraph eleven are denied.)*

      10.    Denied.

      11.    Denied.

      12.    Denied.

      13.    Denied.

      14.    Denied.

      15.    Denied.

      16.    Defendant Wilson is without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph sixteen.

      17.    Admitted that Plaintiff was terminated on or about February 24, 2017.

      18.    Admitted only that Plaintiff requested that her termination be

reconsidered.


                                           2
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 3 of 10


      19.   Admitted only that Defendant Wilson expressed to Plaintiff that she

would look further into Plaintiff’s concerns. Any implication that the Plaintiff was

wrongfully terminated is denied.

      20.   Admitted only that Plaintiff wished to continue in her position.

      21.   Admitted.

      22.   Denied that any alleged response by Defendant Wilson indicated that

Plaintiff was still employed with Fairhope.

      23.   Denied.

      24.   Admitted. To the extent Defendant Wilson is alleged to have done

anything improper regarding Plaintiff’s paycheck, such allegation is denied.

      25.   Admitted. To the extent Defendant Wilson is alleged to have done

anything improper regarding Plaintiff’s paycheck, such allegation is denied.

      26.   Admitted.

      27.   Admitted that Defendant Wilson wished to split the positions of Public

Works Director and City Horticulturist into two positions.

      28.   Admitted only that Plaintiff filed a public records request.         The

remaining allegations of paragraph twenty-eight are denied.

      29.   Plaintiff’s personnel file speaks for itself and requires no response from

Defendant Wilson. Any allegation or implication that Plaintiff was wrongfully

terminated is denied.




                                         3
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 4 of 10


      30.    Plaintiff’s personnel file speaks for itself and requires no response from

Defendant Wilson. Any allegation or implication that Plaintiff was wrongfully

terminated is denied.

      31.    Plaintiff’s personnel file speaks for itself and requires no response from

Defendant Wilson. Any allegation or implication that Plaintiff was wrongfully

terminated is denied.

      32.    Defendant Wilson is without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph thirty-two.

      33.    Defendant Wilson denies that the Plaintiff was not informed that she

was being terminated.

      34.    Denied that Plaintiff was terminated in April, 2017. Admitted only that

Plaintiff expressed a wish to retire on January 1, 2018.

      35.    Denied.

      36.    Denied.

      37.    Any recordings from public meetings speak for themselves and require

no response from Defendant Wilson. Any allegation that any such statement

supports Plaintiff’s claims is denied.

      38.    Admitted. To the extent any such writing is alleged to support

Plaintiff’s claims, such allegation is denied.




                                           4
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 5 of 10


      39.    Any writing by Defendant Wilson speaks for itself and requires no

response from Defendant Wilson. To the extent any such writing is alleged to

support Plaintiff’s claims, such allegation is denied.

      40.    Admitted. To the extent any such statement is alleged to support

Plaintiff’s claims, such allegation is denied.

      41.    Admitted.

      42.    Any recorded and published comments speak for themselves and

require no response from Defendant Wilson. To the extent any such comment is

alleged to support Plaintiff’s claims, such allegation is denied.

      43.    Denied.

      44.    Denied.

      45.    Admitted that an offer was made to fill the position of Public Works

Director. The remaining allegations of paragraph forty-five are denied.

      46.    Denied.

      47.    Any notice of claim filed by Plaintiff speaks for itself and requires no

response from Defendant Wilson. Defendant Wilson denies that these notices are

incorporated and included in Plaintiff’s complaint.

                    Count I -- Failure to Equally Compensate
      Defendant Wilson has filed a motion to dismiss Count I.




                                           5
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 6 of 10


                             Count II -- Civil Conspiracy

       61.    Defendant Wilson reasserts her responses to paragraphs one through

sixty as if fully set forth herein.

       62.    Denied.

       63.    Denied.

       64.    Denied.

       65.    Denied.

             Count III – Breach of Contract and Violation of FMLA

       Defendant Wilson has filed a motion to dismiss Count III.

  Count IV – Tortious Interference with a Business Contract or Agreement

       Defendant Wilson, in her official capacity, has filed a motion to dismiss

Count IV.

       73.    Defendant Wilson reasserts her responses to paragraphs one through

seventy-two as if fully set forth herein.

       74.    Denied.

       75.    Denied.

       76.    Denied.

       77.    Denied.

       78.    Denied.

       79.    Denied.




                                            6
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 7 of 10


                                Count V – Defamation

      80.    Defendant Wilson reasserts her responses to paragraphs one through

seventy-nine as if fully set forth herein.

      81.    Denied.

      82.    Denied

      83.    Denied.

                                  Count VI – Slander

      84.    Defendant Wilson reasserts her responses to paragraphs one through

eighty-three as if fully set forth herein.

      85.    Denied.

      86.    Denied.

      87.    Denied.

      88.    Denied.

      89.    Denied.

                                  Count VII – Libel

      90.    Defendant Wilson reasserts her responses to paragraphs one through

eighty-nine as if fully set forth herein.

      91.    Denied.

      92.    Denied.

      93.    Denied.

      94.    Denied.

                                             7
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 8 of 10


      95.   Denied.

      Any allegation contained in Plaintiff’s complaint not expressly admitted is

hereby denied.

                             First Affirmative Defense

      Plaintiff’s complaint fails to state a claim upon which relief can be granted.

                           Second Affirmative Defense

      Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.

                            Third Affirmative Defense

      Plaintiff’s claims are barred and/or limited by Ala. Code § 11-47-190.

                           Fourth Affirmative Defense

      Any damages recoverable against Defendant Wilson in her official capacity

are limited by Ala. Code § 11-93-2.

                             Fifth Affirmative Defense

      Plaintiff’s claims are barred by the doctrines of waiver, estoppel, res judicata,

and/or unclean hands.

                             Sixth Affirmative Defense

      Plaintiff’s claims are barred by failure to file proper notices of claim pursuant

to Ala. Code §§ 11-47-23 and/or 11-47-192 and/or failure to timely present her claim

pursuant to Ala. Code §§ 11-47-23 and/or 11-47-192.




                                           8
       Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 9 of 10


                           Seventh Affirmative Defense

      Plaintiff’s claims are barred by the doctrine of immunity and/or qualified

immunity.

                            Eighth Affirmative Defense

      Plaintiff’s claims are barred for failure to mitigate damages, if any.

                            Ninth Affirmative Defense

      Plaintiff’s claims are barred, in whole or in part, by a failure of consideration.

                            Tenth Affirmative Defense

      Plaintiff’s claims are barred, in whole or in part, by the failure to pursue and

exhaust administrative remedies.

                          Eleventh Affirmative Defense

      Plaintiff lacks standing and/or capacity to bring the claims raised in her

Complaint.

                           Twelfth Affirmative Defense

      Plaintiff’s claims of defamation are barred by the truth of the statements made.

                         Thirteenth Affirmative Defense

      Fairhope adopts by reference the defenses, criteria, standards, and

constitutional protections mandated or provided by the United States Supreme Court

in the following cases addressing punitive damages: BMW v. Gore, 517 U.S. 599

(1996); Cooper Indus., Inc. v. Leatherman Tool Group, Inc., 532 U.S. 923 (2001);




                                           9
      Case 1:19-cv-00179-TFM-N Document 6 Filed 04/12/19 Page 10 of 10


State Farm v. Campbell, 538 U.S. 408 (2003); and SafeCo Ins. Co. of America v.

Burr, 127 S. Ct. 2201 (2007).


Respectfully submitted this 12th day of April, 2019.


                                        /s/Hope Curtis Hicks
                                        HOPE CURTIS HICKS (HICKH4493)
                                        Attorney for Defendants
                                        BALL, BALL, MATTHEWS &
                                        NOVAK, P.A.
                                        445 Dexter Avenue
                                        Suite 9045
                                        Montgomery, Alabama 36104
                                        (334) 387-7680
                                        hhicks@ball-ball.com

                          CERTIFICATE OF SERVICE

       I hereby certify that on this the 12th day of April, 2019, I have electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which
will provide notice to the following CM/ECF participants:

Alyce M. Spruell
Rosen Harwood, P.A.
2200 Jack Warner Parkway, Suite 200
Tuscaloosa, AL 35401
aspruellgroup@rosenharwood.com

Matthew C. McDonald
Kirkland E. Reid
Jones Walker LLP
11 N. Water Street, Suite 1200
Mobile, AL 36602
kreid@joneswalker.com



                                        /s/ Hope Curtis Hicks
                                        OF COUNSEL
                                          10
